Order unanimously reversed and proceeding remitted to Monroe County Court for a hearing in accordance with the memorandum. Memorandum: The petition and the court records involved make out a prima facie ease for a hearing to determine the question of the mental capacity of the defendant at the time of his plea of guilty and sentence thereon. (Appeal from order of Monroe County 'Court denying, without a hearing, motion to vacate a judgment of conviction rendered July 17, 1964, convicting defendant of grand larceny, first degree.) Present -—• Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.